                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION

CHANNEL BYNUM,
individually and on behalf of
all others similarly situated,

              Plaintiffs,                              CASE NO. 20-cv-1564

      v.

COMMUNITY LOANS OF AMERICA, INC.,
d/b/a Wisconsin Auto Title Loans,

and

WISCONSIN AUTO TITLE LOANS, INC.,

              Defendants.


               COLLECTIVE AND CLASS ACTION COMPLAINT


                            PRELIMINARY STATEMENT

      1.      This is a collective and class action brought by Plaintiff Channel

Bynum, individually and on behalf of the members of the proposed classes identified

below. Plaintiff and the putative class members are, or were, hourly employees

working at Defendant Community Loans of America, Inc., d/b/a Wisconsin Auto

Title Loans and/or Defendant Wisconsin Auto Title Loans, Inc. (hereinafter

collectively “CLA”) at times since October 12, 2017.

      2.      Since that time, CLA has had a common policy and practice of

requiring its hourly employees to clock in and out of its timekeeping system for

uncompensated breaks during their respective shifts. Under CLA’s common policies



           Case 2:20-cv-01564-PP Filed 10/12/20 Page 1 of 19 Document 1
and practices, CLA reduces its hourly employees’ compensable work hours for all

breaks regardless of whether such breaks constitute bona fide meal periods under

the FLSA and Wisconsin wage and hour laws. As a result of these policies and

practices, CLA has denied Plaintiff Bynum and the putative class members of pay

for all hours worked in excess of forty in given workweeks at the applicable

overtime premium rate mandated by the Fair Labor Standards Act of 1938, as

amended (“FLSA”) as well Wisconsin law. In addition, CLA has violated Wisconsin

law for Plaintiff Bynum and the Wisconsin Class by failing to pay them at their

agreed-upon rates of pay for all hours worked.

      3.      Plaintiff Channel Bynum brings this action, individually and on behalf

of other similarly situated current and former hourly employees, as a collective

action pursuant to the Fair Labor Standards Act of 1938, as amended, (“FLSA”) for

the purpose of obtaining relief under the FLSA for unpaid overtime compensation,

liquidated damages, costs, attorneys’ fees, and/or any such other relief the Court

may deem appropriate. Plaintiff Channel Bynum also brings this action,

individually and on behalf of the Wisconsin Class identified below, pursuant to FED.

R. CIV. P. 23 for purposes of obtaining relief under Wisconsin’s wage laws for unpaid

overtime compensation, unpaid agreed-upon wages, civil penalties, costs, attorneys’

fees, declaratory and/or injunctive relief, and/or any such other relief the Court may

deem appropriate.




           Case 2:20-cv-01564-PP Filed 10/12/20 Page 2 of 19 Document 1
                          JURISDICTION AND VENUE

      4.      This Court has original jurisdiction to hear this complaint and to

adjudicate the claims stated herein under 28 U.S.C. §1331, this action being

brought under the FLSA, 29 U.S.C. §201, et seq.

      5.      The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. §1367, as they are so related in this action within such

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.

      6.      Venue is proper pursuant to 28 U.S.C. §1391(b) and (c) in the U.S.

District Court for the Eastern District of Wisconsin because a substantial part of

the events or omissions giving rise to the claim occurred within the district and

Defendant CLA has substantial and systematic contacts in this district – including

operating multiple locations in and around Milwaukee, Wisconsin.

                                      PARTIES

      7.      Defendant Community Loans of America, Inc. is a Domestic Business

Corporation with a principal place of business located in Atlanta, Georgia.

Community Loans of America, Inc.’s registered agent for service of process is CT

Advantage, located in Atlanta, Georgia.

      8.      Wisconsin Auto Title Loans, Inc. is a Domestic Business Corporation

with a principal place business located in of in Atlanta, Georgia. Wisconsin Auto

Title Loans registered agent for service of process is C T Corporation System,

located in Madison, Wisconsin.




           Case 2:20-cv-01564-PP Filed 10/12/20 Page 3 of 19 Document 1
        9.      Defendant Community Loans of America, Inc. has done and continues

to do business as Wisconsin Auto Title Loans, Inc. at all times since October 12,

2017.

        10.     Plaintiff Channel Bynum is an adult resident of Milwaukee County in

the State of Wisconsin. Plaintiff Bynum is a former employee of CLA who worked as

an hourly manager at several of Defendants’ Milwaukee area locations at times

since June 2016. Bynum’s Notice of Consent to Join this collective action pursuant

to 29 U.S.C. § 216(b) is attached as Exhibit A to this Complaint and is incorporated

herein.

        11.     Plaintiff Bynum brings this action individually and on behalf of the

FLSA Collective Class as authorized under the FLSA, 29 U.S.C. § 216(b). The FLSA

Collective Class is defined as follows:

                All persons who are or have been employed by CLA as
                hourly employees at any time since October 12, 2017.

        12.     Plaintiff Bynum brings this action individually and on behalf of the

Wisconsin Class pursuant to FED. R. CIV. P. 23. The Wisconsin Class is defined as

follows:

                All persons who are or have been employed by CLA as
                hourly employees in the State of Wisconsin at any time
                since October 12, 2018.

        13.     The Wisconsin Class and FLSA Collective Class are hereinafter

referred to collectively as the “Classes.”




             Case 2:20-cv-01564-PP Filed 10/12/20 Page 4 of 19 Document 1
                            GENERAL ALLEGATIONS

      14.    Community Loans of America, Inc. operates various entities –

including Wisconsin Auto Title Loans, Inc. in Wisconsin – making up 1,000

consumer lending locations that provide short-term consumer loans and other

financial products in 25 states.

      15.    Community Loans of America, Inc. has had at least $500,000.00 of

gross business done in each year since 2017.

      16.    Wisconsin Auto Title Loans, Inc. has had at least $500,000.00 of gross

business done in each year since 2017.

      17.    CLA has employed Plaintiff Bynum and the FLSA Collective Class as

hourly employees at its various locations throughout the United States at times

since October 12, 2017.

      18.    CLA has employed Plaintiff Bynum and the Wisconsin Class as hourly

employees at its various Wisconsin locations at times since October 12, 2018.

      19.    CLA has agreed to pay Plaintiff Bynum and the Classes at a set hourly

rate in exchange for all their hours worked at times since October 12, 2017.

      20.    Since October 12, 2017, CLA has required Plaintiff Bynum and the

Classes to record their time by clocking in and out of work through a timekeeping

system maintained by CLA for the purposes of tracking its employees’ hours

worked.




          Case 2:20-cv-01564-PP Filed 10/12/20 Page 5 of 19 Document 1
      21.   Since October 12, 2017, CLA has had a common policy or practice

requiring Plaintiff Bynum and the Classes to clock out at the beginning of a break

and to clock in when returning to work after a break.

      22.   Since October 12, 2017, CLA has had a common policy or practice of

not compensating Plaintiff Bynum and the Classes for breaks lasting less than 30

minutes in length.

      23.   Since October 12, 2017, CLA has been aware the instances that

Plaintiff Bynum and the Classes took breaks of less than 30 minutes because those

breaks have been recorded in CLA’s timekeeping system.

      24.   Since October 12, 2017, CLA has suffered or permitted Plaintiff

Bynum and the Classes to work in excess of forty hours per workweek while

performing their job duties for CLA.

      25.   As a result of CLA’s common policy and practice of not compensating

Plaintiff Bynum and the Classes for breaks of less than thirty minutes, CLA has

failed to compensate Plaintiff Bynum and the Classes for all hours worked since

October 12, 2017 – including hours worked in excess of forty hours per workweek –

in violation of the FLSA and Wisconsin law.

      26.   CLA’s conduct, as set forth in this complaint, was willful, dilatory,

unjust, and in bad faith, and has caused significant damages to Plaintiff Bynum,

the Wisconsin Class, and the FLSA Collective Class.

         COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA




         Case 2:20-cv-01564-PP Filed 10/12/20 Page 6 of 19 Document 1
      27.    Plaintiff Bynum and the FLSA Collective Class are and have been

similarly situated, have and have had substantially similar pay provisions, and are

and have been subject to CLA’s common decisions, policies, plans and programs,

practices, procedures, protocols, routines, and rules willfully failing and refusing to

compensate them for each hour worked in excess of forty hours in a workweek. The

claims of Plaintiff Bynum as stated herein are the same as those of the FLSA

Collective Class.

      28.    Plaintiff Bynum and the FLSA Collective Class seek relief on a

collective basis challenging, among other FLSA violations, CLA’s practice of failing

to pay employees for all hours worked in excess of forty in a given workweek at one

and one-half times their respective regular rates of pay.

      29.    The FLSA Section 216(b) FLSA Collective Class’ members are readily

ascertainable. For purpose of notice and other reasons related to this action, their

names, phone numbers, and addresses are readily available from CLA. Notice can

be provided to the FLSA Collective Class via first class mail, email, and/or text

messages to the last known contact information to CLA and through posting at

CLA’s facilities in areas where postings are normally made.

                RULE 23 CLASS ALLEGATIONS – WISCONSIN

      30.    Plaintiff Bynum brings her Wisconsin state law claims, pursuant to

Wisconsin wage laws, under FED. R. CIV. P. 23 on behalf of the Wisconsin Class for

violations occurring on or after October 12, 2018 (the “Wisconsin Class Period”).




         Case 2:20-cv-01564-PP Filed 10/12/20 Page 7 of 19 Document 1
      31.    The proposed Wisconsin Class members are so numerous that joinder

of all members is impracticable, and more importantly the disposition of their

claims as a class will benefit the parties and the Court. Although the precise

number of such persons is unknown, and the facts on which the calculation of that

number are presently within the sole control of CLA, upon information and belief,

there are over 40 members in the Wisconsin Class.

      32.    Plaintiff Bynum’s claims are typical of those claims that could be

alleged by any member of the Wisconsin Class, and the relief sought is typical of the

relief that would be sought by each member of the Wisconsin Class in separate

actions. The alleged claims arise out of the same corporate practice and/or policy of

CLA and CLA benefited from the same type of unfair and/or wrongful acts as to

each member of the respective Wisconsin Class. Plaintiff Bynum and the other

members of the Wisconsin Class sustained similar losses, injuries, and damages

arising from the same unlawful policies, practices, and procedures.

      33.    Plaintiff Bynum is able to fairly and adequately protect the interests of

the Wisconsin Class, has no interests antagonistic to the Wisconsin Class, and has

retained counsel experienced in complex wage and hour class action litigation.

      34.    There are questions of fact and law common to the Wisconsin Class

that predominate over any questions affecting only individual members. The

questions of law and fact common to the class arising from CLAs’ actions include,

without limitation, the following:




         Case 2:20-cv-01564-PP Filed 10/12/20 Page 8 of 19 Document 1
      a) Whether CLA failed to pay Plaintiff Bynum and the Wisconsin Class for
         all breaks less than thirty minutes in length as required by Wisconsin’s
         wage laws;

      b) Whether CLA failed to pay Plaintiff Bynum and Wisconsin Class for all
         work CLA suffered or permitted them to perform as required by
         Wisconsin’s wage laws; and

      c) The nature and extent of class-wide injury and the measure of damages
         for the injury.

      35.    A class action is superior to any other available methods for the fair

and efficient adjudication of the controversy, particularly in the context of wage and

hour litigation where individual plaintiffs lack the financial resources to vigorously

prosecute separate lawsuits in federal court against a corporate defendant,

particularly those plaintiffs with relatively small claims.

      36.    The questions set forth above predominate over any questions that

affect only individual persons, and a class action is superior with respect to

considerations of consistency, economy, efficiency, fairness, and equity, to other

available methods for the fair and efficient adjudication of the claims.

                        FIRST CLAIM FOR RELIEF
 Violations of the Fair Labor Standards Act of 1938 as Amended – Unpaid
                             Overtime Wages

      37.    Plaintiff Bynum, individually and on behalf of the FLSA Collective

Class, reasserts and incorporates by reference all preceding paragraphs as if

restated herein.

      38.    Since October 12, 2017, Plaintiff Bynum and the FLSA Collective Class

have been entitled to the rights, protections, and benefits provided under the FLSA,

29 U.S.C. §201 et. seq.




         Case 2:20-cv-01564-PP Filed 10/12/20 Page 9 of 19 Document 1
      39.       Since October 12, 2017, CLA has been and continues to be an

enterprise engaged in commerce within the meaning of 29 U.S.C. §203(s)(1).

      40.       At times since October 12, 2017, Plaintiff Bynum and the members of

the FLSA Collective Class have been employees within the meaning of 29 U.S.C.

§ 203(e).

      41.       At times since October 12, 2017, CLA has been an employer of Plaintiff

Bynum and the FLSA Collective Class as provided under 29 U.S.C. § 203(d).

      42.       Since October 12, 2017, CLA has violated the FLSA by failing to pay

overtime compensation due to Plaintiff Bynum and the FLSA Collective Class for

each hour worked in excess of forty hours in any given workweek as a result of

deducting compensable breaks from their hours worked.

      43.       Plaintiff Bynum and the FLSA Collective Class are entitled to

damages equal to mandated overtime premium pay for all hours worked within the

three years prior to the filing of this Complaint, plus periods of equitable tolling

because CLA acted willfully and knew or showed reckless disregard for whether its

conduct was prohibited by the FLSA.

      44.       CLA’s failure to properly compensate Plaintiff Bynum and the FLSA

Collective Class was willfully perpetrated and Plaintiff Bynum and the FLSA

Collective Class are therefore entitled to recover an award of liquidated damages in

an amount equal to the amount of unpaid overtime premium pay described above

pursuant to 29 U.S.C. § 216(b).




            Case 2:20-cv-01564-PP Filed 10/12/20 Page 10 of 19 Document 1
       45.    Alternatively, should the Court find that CLA did not act willfully in

failing to pay overtime premium wages, Plaintiff Bynum and the FLSA Collective

Class are entitled to an award of pre-judgment interest at the applicable legal rate.

       46.    Pursuant to 29 U.S.C. §216(b), Plaintiff Bynum and the FLSA

Collective Class are entitled to reimbursement of the costs and attorneys’ fees

expended in successfully prosecuting this action.




                         SECOND CLAIM FOR RELIEF
             Violations of Wisconsin Law – Unpaid Overtime Wages

       47.        Plaintiff Bynum, individually and on behalf of the Wisconsin Class,

re-alleges and incorporates by reference all preceding paragraphs as restated

herein.

       48.        Since October 12, 2018, Plaintiff Bynum and the Wisconsin Class

have been employees within the meaning of Wis. Stat. §§ 109.01 et seq.

       49.        Since October 12, 2018, Plaintiff Bynum and the Wisconsin Class

have been employees within the meaning of Wis. Stat. §§ 103.001 et seq.

       50.        Since October 12, 2018, Plaintiff Bynum and the Wisconsin Class

have been employees within the meaning of Wis. Stat. §§ 104.01 et seq.

       51.        Since October 12, 2018, Plaintiff Bynum and the Wisconsin Class

have been employees within the meaning of Wis. Admin. Code §§ DWD 272.001 et

seq.




          Case 2:20-cv-01564-PP Filed 10/12/20 Page 11 of 19 Document 1
       52.          Since October 12, 2018, Plaintiff Bynum and the Wisconsin Class

have been employees within the meaning of Wis. Admin. Code §§ DWD 274.01 et

seq.

       53.          Since October 12, 2018, CLA has been an employer within the

meaning of Wis. Stat. §§ 109.01 et seq.

       54.          Since October 12, 2018, CLA has been an employer within the

meaning of Wis. Stat. §§ 103.001 et seq.

       55.          Since October 12, 2018, CLA has been an employer within the

meaning of Wis. Stat. §§ 104.01 et seq.

       56.          Since October 12, 2018, CLA has been an employer within the

meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

       57.          Since October 12, 2018, CLA has been an employer within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

       58.          Since October 12, 2018, CLA has employed, and/or continues to

employ, Plaintiff Bynum and the Wisconsin Class within the meaning of Wis. Stat.

§§ 109.01 et seq.

       59.          Since October 12, 2018, CLA has employed, and/or continues to

employ, Plaintiff Bynum and the Wisconsin Class within the meaning of Wis. Stat.

§§ 103.001 et seq.

       60.          Since October 12, 2018, CLA has employed, and/or continues to

employ, Plaintiff Bynum and the Wisconsin Class within the meaning of Wis. Stat.

§§ 104.01 et seq.




         Case 2:20-cv-01564-PP Filed 10/12/20 Page 12 of 19 Document 1
      61.         Since October 12, 2018, CLA has employed, and/or continues to

employ, Plaintiff Bynum and the Wisconsin Class within the meaning of Wis.

Admin. Code §§ DWD 272.001 et seq.

      62.         Since October 12, 2018, CLA has employed, and/or continues to

employ, Plaintiff Bynum and the Wisconsin Class within the meaning of Wis.

Admin. Code §§ DWD 274.01 et seq.

      63.         Since October 12, 2018, CLA has had a common policy of failing to

compensate Plaintiff Bynum and the Wisconsin Class for break periods of less than

thirty minutes.

      64.         Since October 12, 2018, CLA had, and continues to have, common

policies, programs, practices, procedures, protocols, routines, and rules of willfully

failing to properly pay Plaintiff Bynum and the Wisconsin Class overtime wages for

all hours worked in excess of forty hours in a given workweek due to its failure to

pay Plaintiff Bynum and the Wisconsin Class for breaks lasting less than thirty

minutes.

      65.         Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.

      66.         The foregoing conduct, as alleged above, constitutes continuing,

willful, dilatory, and unjust violations of Wisconsin’s law requiring the payment of

overtime wages.

      67.         As set forth above, Plaintiff Bynum and the Wisconsin Class have

sustained losses in their compensation as a proximate result of CLA’s actions as




        Case 2:20-cv-01564-PP Filed 10/12/20 Page 13 of 19 Document 1
alleged herein. Accordingly, Plaintiff Bynum, individually and on behalf of the

Wisconsin Class, seeks damages in the amount of their respective unpaid overtime

compensation, injunctive relief requiring CLA to cease and desist from its violations

of the Wisconsin laws described herein and to comply with them, and such other

legal and equitable relief as the Court deems just and proper.

      68.      Pursuant to Wis. Stat. §109.11, Plaintiff Bynum and the Wisconsin

Class are entitled to liquidated damages equal and up to fifty percent of their

unpaid wages.

      69.      Pursuant to Wis. Stat. §109.03(6), Plaintiff Bynum and the Wisconsin

Class are entitled to recovery of their attorneys’ fees and costs incurred in pursuing

their claims for unpaid wages.

                          THIRD CLAIM FOR RELIEF
           Violations of Wisconsin Law – Unpaid Agreed-Upon Wages

      1.       Plaintiff Bynum, individually and on behalf of the Wisconsin Class, re-

alleges and incorporates by reference all preceding paragraphs as restated herein.

      2.       Since October 12, 2018, Plaintiff Bynum and the Wisconsin Class have

been employees within the meaning of Wis. Stat. §§ 109.01 et seq.

      3.       Since October 12, 2018, Plaintiff Bynum and the Wisconsin Class have

been employees within the meaning of Wis. Stat. §§ 103.001 et seq.

      4.       Since October 12, 2018, Plaintiff Bynum and the Wisconsin Class have

been employees within the meaning of Wis. Stat. §§ 104.01 et seq.

      5.       Since October 12, 2018, Plaintiff Bynum and the Wisconsin Class have

been employees within the meaning of Wis. Admin. Code §§ DWD 272.001 et seq.




           Case 2:20-cv-01564-PP Filed 10/12/20 Page 14 of 19 Document 1
      6.       Since October 12, 2018, Plaintiff Bynum and the Wisconsin Class have

been employees within the meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      7.       Since October 12, 2018, CLA has been an employer within the meaning

of Wis. Stat. §§ 109.01 et seq.

      8.       Since October 12, 2018, CLA has been an employer within the meaning

of Wis. Stat. §§ 103.001 et seq.

      9.       Since October 12, 2018, CLA has been an employer within the meaning

of Wis. Stat. §§ 104.01 et seq.

      10.      Since October 12, 2018, CLA has been an employer within the meaning

of Wis. Admin. Code §§ DWD 272.001 et seq.

      11.      Since October 12, 2018, CLA has been an employer within the meaning

of Wis. Admin. Code §§ DWD 274.01 et seq.

      12.      Since October 12, 2018, CLA has employed, and/or continues to

employ, Plaintiff Bynum and the Wisconsin Class within the meaning of Wis. Stat.

§§ 109.01 et seq.

      13.      Since October 12, 2018, CLA has employed, and/or continues to

employ, Plaintiff Bynum and the Wisconsin Class within the meaning of Wis. Stat.

§§ 103.001 et seq.

      14.      Since October 12, 2018, CLA has employed, and/or continues to

employ, Plaintiff Bynum and the Wisconsin Class within the meaning of Wis. Stat.

§§ 104.01 et seq.




           Case 2:20-cv-01564-PP Filed 10/12/20 Page 15 of 19 Document 1
      15.     Since October 12, 2018, CLA has employed, and/or continues to

employ, Plaintiff Bynum and the Wisconsin Class within the meaning of Wis.

Admin. Code §§ DWD 272.001 et seq.

      16.     Since October 12, 2018, CLA has employed, and/or continues to

employ, Plaintiff Bynum and the Wisconsin Class within the meaning of Wis.

Admin. Code §§ DWD 274.01 et seq.

      17.     Since September 24, 2020 CLA has failed to compensate Plaintiff

Bynum and the Wisconsin Class for break periods lasting less than thirty minutes.

      18.     Since October 12, 2018, CLA had, and continues to have, common

policies, programs, practices, procedures, protocols, routines, and rules of willfully

failing to properly pay Plaintiff Bynum and the Wisconsin Class overtime wages for

all hours worked in excess of forty hours in a given workweek due to its failure to

pay Plaintiff Bynum and the Wisconsin Class for breaks lasting less than thirty

minutes.

      19.     Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.

      20.     The foregoing conduct, as alleged above, constitutes continuing, willful,

dilatory, and unjust violations of Wisconsin’s law requiring the payment of agreed-

upon wages.

      21.     As set forth above, Plaintiff Bynum and the Wisconsin Class have

sustained losses in their compensation as a proximate result of CLA’s actions as

alleged herein. Accordingly, Plaintiff Bynum, individually and on behalf of the




        Case 2:20-cv-01564-PP Filed 10/12/20 Page 16 of 19 Document 1
Wisconsin Class, seeks damages in the amount of their respective unpaid, agreed-

upon wage compensation, injunctive relief requiring CLA to cease and desist from

its violations of the Wisconsin laws described herein and to comply with them, and

such other legal and equitable relief as the Court deems just and proper.

          22.   Pursuant to Wis. Stat. §109.11, Plaintiff Bynum and the Wisconsin

Class are entitled to liquidated damages equal and up to fifty percent of their

unpaid wages.

          23.   Pursuant to Wis. Stat. §109.03(6), Plaintiff Bynum and the Wisconsin

Class are entitled to recovery of their attorneys’ fees and costs incurred in pursuing

their claims for unpaid wages.

                                REQUEST FOR RELIEF

          WHEREFORE, Plaintiff Bynum, individually and on behalf of all members of

the FLSA Collective Class and the Wisconsin Class hereby requests the following

relief:

          a) At the earliest time possible, an order designating this action as a
             collective action on behalf of the FLSA Collective Class and allowing
             issuance of notices pursuant to 29 U.S.C. §216(b) to all similarly-situated
             individuals;

          b) At the earliest time possible, an order certifying this action as a FED. R.
             CIV. P. 23 class action on behalf of the proposed Wisconsin Class;

          c) At the earliest time possible, an Order appointing Hawks Quindel, S.C. as
             class counsel pursuant to FED. R. CIV. P. 23;

          d) An order designating Plaintiff Channel Bynum as the Named Plaintiff
             and as representative of the Wisconsin Class set forth herein;

          e) Leave to add additional Plaintiffs by motion, the filing of written consent
             forms, or any other method approved by the Court;




            Case 2:20-cv-01564-PP Filed 10/12/20 Page 17 of 19 Document 1
       f) Issuance of an Order, pursuant to the Declaratory Judgment Act, 28
          U.S.C. §§2201-2202, declaring CLA’s actions as described in the
          Complaint as unlawful and in violation of Wisconsin’s wage laws and their
          applicable regulations and enjoining CLA from further violations of
          Wisconsin’s wage laws;

       g) An Order finding that CLA violated the FLSA and Wisconsin wage and
          hour laws;

       h) An Order finding that these violations are willful and/or dilatory and
          unjust;

       i) Judgement against CLA in the amount equal to the Plaintiff’s, the FLSA
          Collective Class’s, and the Wisconsin Class’s unpaid wages at the
          applicable agreed-upon wage and/or overtime premium rates;

       j) An award in the amount of all liquidated damages and/or civil penalties
          as provided under Wisconsin Law and the FLSA;

       k) An award in the amount of all costs and attorneys’ fees incurred
          prosecuting these claims;

      l) To the extent that civil penalties and/or liquidated damages are not
         awarded, an Award of pre-judgment and post-judgement interest; and

       l) Such further relief as the Court deems just and equitable.


Dated this 12th day of October 2020.


                                       Respectfully submitted,

                                       HAWKS QUINDEL S.C.
                                       Attorneys for Plaintiffs


                                   By: s/ Timothy P. Maynard
                                      Timothy P. Maynard, SBN 1080953
                                      Summer H. Murshid, SBN 1075404
                                      Larry A. Johnson, SBN 1056619

                                       Hawks Quindel, S.C.




        Case 2:20-cv-01564-PP Filed 10/12/20 Page 18 of 19 Document 1
                           222 East Erie Street, Suite 210
                           PO Box 442
                           Milwaukee, WI 53201-0442
                           Telephone: 414-271-8650
                           Fax: 414-271-8442
                           Email:      tmaynard@hq-law.com
                                       smurshid@hq-law.com
                                       ljohnson@hq-law.com




Case 2:20-cv-01564-PP Filed 10/12/20 Page 19 of 19 Document 1
